DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 6, 8-10, and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 7) recites “a housing” while line 6 also recites “a housing”. It is unclear whether or not said elements are the same element.
Claim 19 recites “the end cap” but there is no antecedent basis for said element.
The remaining claims are rejected for depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Picot                                 (US 2017/0232938) in view of Uchiyama (US 2016/0121853) and Harita (US 2007/0143947).
As to claim 23, Picot discloses a wiper arm spraying device configured to be coupled to a wiper arm (14), the wiper arm spraying device comprising a nozzle unit (150; paragraph 78) and a wiper arm hose unit (52, 54; Fig. 1 and paragraph 62). The nozzle unit has a housing (The casing of 150).
Picot does not disclose the wiper arm spraying device comprising at least one valve unit which is configured to supply a nozzle unit with wiper fluid, wherein the valve unit is configured to be integrated in a wiper arm hose unit, wherein the valve unit has a housing and nozzle unit has a housing, wherein the housing of the nozzle unit is formed separately from the housing of the valve unit, wherein the valve unit comprises a valve, wherein at least a portion of the valve is disposed inside the valve housing, wherein the valve unit further includes an end cap coupled to the valve, and wherein a portion of the end cap is disposed within the valve housing.
Uchiyama discloses a wiper arm spraying device comprising at least one valve unit (27) which is configured to supply a nozzle unit (8) with wiper fluid, wherein the valve unit is configured to be integrated in a wiper arm hose unit (11) (Fig. 3 and paragraph 108). The valve unit has a housing (Uchiyama: The casing of 27; Vogt: 13) and nozzle unit has a housing (The casing of 8), wherein the housing of the nozzle unit is formed separately from the housing of the valve unit (Fig. 3). The valve unit is located at a point that connects separate hose unit parts.
Harita discloses a wiper arm spraying device comprising a valve unit (50) comprising a valve (50), wherein at least a portion of the valve is disposed inside a valve housing (51; paragraph 42), wherein the valve unit further includes an end cap (54) coupled to the valve, and wherein a portion of the end cap is disposed within the valve housing (A portion of 54 is within 51; Fig. 7)
It would have been obvious to have modified Picot such that the wiper arm spraying device comprises at least one valve unit which is configured to supply a nozzle unit with wiper fluid, wherein 
It would have been obvious to have modified the valve of Picot in view of Uchiyama such that the valve unit comprises a valve, wherein at least a portion of the valve is disposed inside the valve housing, wherein the valve unit further includes an end cap coupled to the valve, and wherein a portion of the end cap is disposed within the valve housing, as taught by Harita, in order to provide a suitable structure for the valve.
As to claim 23, Picot discloses a system comprising a wiper arm (14) having a wiper arm adapter (190 or 28, or both 190 and 28), and the wiper arm spraying device as claimed in claim 23 coupled to the wiper arm, wherein the nozzle unit is integrally formed with the wiper arm adapter (Said elements are directly connected to each other and form one element when connected to each other; Fig. 6).
Allowable Subject Matter
Claims 1, 3, 4, 6, 8-10, and 12-22 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 6, 8-10, and 12-22 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 
Applicant’s arguments with respect to claims 23 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723